[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this matter, defendant was defaulted for failure to appear and the court heard testimony at a hearing in damages.
The court finds that plaintiff, a police officer in the City of Bristol, was injured by the defendant and suffered lumbar strain, cervical strain and contusions of the right elbow. As a result of the injuries, plaintiff was out of work for a period of 5 weeks while undergoing medical treatment and physical therapy. He lost $200.00 per week by virtue of being unable to undertake any overtime work, and also suffered the loss of $280.00 in tuition payments to a community college due to his inability to continue with his classes. Medical expenses were incurred in the total sum of $1,346.18.
Since the injuries were sustained while plaintiff was in the course of his employment as a police officer, he received workmen's compensation benefits in the total amount of $4,054.28.
Accordingly, judgment may enter for the plaintiff for the sum of $12,000.00 plus costs.
JOSEPH H. GOLDBERG SENIOR JUDGE CT Page 8856